Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED BY ALIGN TECHNOLOGY, INC.

 

 

 

SETTLEMENT AGREEMENT

 

dated as of August 16, 2009

 

between

 

ALIGN TECHNOLOGY, INC.,

 

 

and

 

 

ORMCO CORPORATION

 

 

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

Settlement

 

 

 

1.1

Settlement Payments and Consideration

3

1.2

Undertakings Concerning the Litigation

3

1.3

Acknowledgment

3

1.4

Ormco Release and Covenant not to Assert

3

1.5

Company Release and Covenant not to Assert

4

1.6

Announcement of Settlement and Public Disclosures

5

1.7

Cooperation; Filings; Other Actions

6

1.8

Representations and Warranties of the Parties

6

1.9

Expenses

7

 

 

 

ARTICLE II

 

Miscellaneous

 

 

 

2.1

Amendment

7

2.2

Waivers

7

2.3

Counterparts and Facsimile

7

2.4

Governing Law and Forum

7

2.5

WAIVER OF JURY TRIAL

7

2.6

Notices

8

2.7

Entire Agreement

9

2.8

Assignment

9

2.9

Other Definitions

9

2.10

Captions

9

2.11

Severability

9

2.12

No Third Party Beneficiaries

10

2.13

Time of Essence

10

2.14

Specific Performance

10

 

 

 

LIST OF EXHIBITS

 

 

 

Exhibit A:

Stock Purchase Agreement

 

Exhibit B:

Consent Judgment

 

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SETTLEMENT AGREEMENT, dated as of August 16, 2009 (this “Agreement”), between
Align Technology, Inc., a Delaware corporation (the “Company”), and Ormco
Corporation, a Delaware Corporation (“Ormco”) (Ormco and the Company are the
“Parties” and each individually a “Party”).

 

RECITALS:

 

A.           The Settlement.  The Company and Ormco intend to settle, upon the
terms and conditions set forth in this Agreement, the litigation involving Ormco
Corporation, as Plaintiff and Counterdefendant, and the Company as Defendant and
Counterclaimant, that is pending in the U.S. District Court for the Central
District of California, Western Division, Case No. SACV 03-16 CAS (ANx) (such
litigation, the “Litigation”), which Litigation involves, among other things,
Ormco’s U.S. Patent Number 6,616,444 patent (such patent, the “Patent”).

 

B.          The Collaboration.  Simultaneous with this Settlement Agreement, the
Company and Ormco are entering into the Joint Development, Marketing and Sales
Agreement (the “Collaboration Agreement”), under which Ormco and Company would
jointly develop and market an orthodontic product offering that will involve the
combination of removable aligners and orthodontic brackets with arch wires (the
“Collaboration”).

 

C.             The Investment.  In consideration for settling the Litigation,
the Company is also issuing to an affiliate of Ormco, Danaher Corporation (the
“Investor”), 7,586,489 shares of Common Stock, par value $0.0001 per share, of
the Company (“Common Stock”) (such amount, the “Securities”) on the terms and
conditions set forth in the Stock Purchase Agreement attached hereto as
Exhibit A (the “Stock Purchase Agreement”); provided, however, that the Company
shall (upon the Investor’s election) pay the Investor the Make Whole HSR Cash
Payment (as defined in the Stock Purchase Agreement) in lieu of issuing
2,025,000 Securities (the “Second Closing Securities”) in the event that the
Second Closing Securities are not issued to the Investor due to the waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act, as amended (the
“HSR Act”), failing to terminate or expire by September 30, 2009 (the “HSR
Clearance Condition” and such date as it may be extended by the Purchaser
through February 28, 2010 until the Second Closing Securities are issued , the
“HSR Outside Date”).

 

D.            The Cash Payment.  In consideration for settling the Litigation,
the Company is also paying Ormco $13,148,866 in cash (the “Base Company Cash
Payment”).

 

E.              Transaction Documents.  The term “Transaction Documents” refers
collectively to this Agreement and the Stock Purchase Agreement and any exhibits
hereto and thereto.

 

NOW, THEREFORE, in consideration of the premises, and of the mutual promises,
representations, warranties, covenants and agreements set forth herein, the
adequacy and sufficiency of all of which are hereby acknowledged, the Parties
agree as follows:

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 


ARTICLE I


 


SETTLEMENT

 

1.1           Settlement Payments and Consideration.  In settlement of the
Litigation:

 


(A)  THE COMPANY IS ISSUING TO THE INVESTOR 7,586,489 SECURITIES, AS FOLLOWS:
5,561,489 SECURITIES ON THE BUSINESS DAY FOLLOWING THE EXECUTION OF THIS
AGREEMENT (AND THE COMPANY HAS ISSUED INSTRUCTIONS TO ITS TRANSFER AGENT TO DO
SO); AND THE SECOND CLOSING SECURITIES AT THE SECOND CLOSING, IN EACH CASE IN
ACCORDANCE WITH THE STOCK PURCHASE AGREEMENT; PROVIDED, HOWEVER, THAT IF THE
SECOND CLOSING SECURITIES ARE NOT ISSUED TO THE INVESTOR BY THE HSR OUTSIDE DATE
BECAUSE THE HSR CLEARANCE CONDITION IS NOT FULFILLED BY THAT DATE, THEN (UPON
THE INVESTOR’S ELECTION), IN LIEU OF ISSUING TO THE INVESTOR THE SECOND CLOSING
SECURITIES, THE COMPANY SHALL PAY TO THE INVESTOR THE MAKE WHOLE HSR CASH
PAYMENT ON THE SECOND BUSINESS DAY IMMEDIATELY FOLLOWING PURCHASER’S ELECTION
AFTER THE HSR OUTSIDE DATE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE UNITED
STATES FUNDS TO A BANK ACCOUNT DESIGNATED BY THE INVESTOR (SUCH MAKE WHOLE HSR
CASH PAYMENT TO BE PAID TO THE PURCHASER AT PURCHASER’S ELECTION ON MARCH 1,
2010 IF THE SECOND CLOSING SECURITIES HAVE NOT BEEN ISSUED TO THE INVESTOR BY
FEBRUARY 28, 2010, FOR ANY REASON); AND


 


(B)  THE COMPANY WILL PAY TO ORMCO ON THE FIRST BUSINESS DAY IMMEDIATELY
FOLLOWING THE EXECUTION OF THIS AGREEMENT THE BASE COMPANY CASH PAYMENT BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE UNITED STATES FUNDS TO A BANK ACCOUNT
PREVIOUSLY DESIGNATED BY ORMCO.


 

1.2           Undertakings Concerning the Litigation.  Upon execution of this
Agreement and the Stock Purchase Agreement, the Company and Ormco shall promptly
sign the Consent Judgment attached hereto as Exhibit B and submit it to the
Court.

 

1.3           Acknowledgment.  The Parties have agreed, without admitting any
liability of any kind beyond the Company and its affiliates acknowledging and
accepting in every respect the findings, verdicts, judgments, rulings and orders
in the Litigation, including but not limited to the judgment entered by the
Court in the Consent Judgment (all of which the Company and its affiliates
hereby so acknowledge and accept), to enter into this Agreement pursuant to
which each and every claim and/or cause of action, known or unknown, that was or
could have been asserted by the Parties in the Litigation with respect to the
Patent will be forever and finally released.

 

1.4           Ormco Release and Covenant not to Assert.  Upon execution of this
Agreement and the Stock Purchase Agreement by the Parties, Investor, Ormco and
their affiliates hereby fully, finally and forever settle and release the
Company and its affiliates from any and all past and future claims for
infringement, including any and all alleged past damages, based on the Company’s
or its affiliates’ activities from September 9, 2003 through expiration of the
‘444 patent.  This shall finally settle and resolve all claims asserted against
the Company and its affiliates from any and all claims, demands, damages or
liability of any nature whatsoever, known or unknown, which Investor, Ormco or
their affiliates have or may have which arise out

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

of, concern or relate in any way to the ‘444 patent.  Investor, Ormco and their
affiliates further hereby expressly waive any and all rights under Section 1542
of the California Civil Code, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Ormco expressly agrees and understands that this Agreement shall apply to all
unknown, unsuspected and unanticipated claims, injuries and damages as well as
those that are now disclosed, in each case, solely with respect to the Patent.

 

Ormco and its current affiliates hereby covenant that, with respect to the
Company’s current products and processes (including any enhancements), they will
not, anywhere in the world, initiate or cause to be initiated against the
Company or any current affiliates of the Company any claim of infringement of
any claim in any patent owned or controlled by Ormco or any of its current
affiliates and existing as of the effective date of this Agreement, or that
issues from any patent application having a filing date, or claiming priority to
any patent application having a filing date with the  applicable government
authority, no later than the effective date of this Agreement, solely with
respect to any activities relating to removable dental aligners and/or processes
for making removable dental aligners, including attachments, buttons and similar
auxiliaries for use in connection with the removable dental aligners (and for
the avoidance of doubt not to include any activities relating to non-removable
appliances).

 

1.5           Company Release and Covenant not to Assert.  Upon execution of
this Agreement and the Stock Purchase Agreement, the Company and its affiliates
hereby fully, finally and forever settle and release Ormco and it affiliates
from any and all past and future claims that Claims 37, 38, 39, 40, and 69 of
the Patent are not infringed by the Company, that Claims 37, 38, 39, 40, 45 and
69 of the Patent are invalid, and that the Patent is unenforceable and waive any
right to appeal from or contest in any way, in or before any court, arbitrator
or other tribunal in any jurisdiction, any of the findings, judgments, rulings
or orders made by the Court in the Litigation, including but not limited to the
judgment entered by the Court in the Consent Judgment.  The Company further
agrees to not assist others in challenging the enforceability of the Patent,
defending against a claim of infringement with respect to one or more claims of
the Patent, challenging the validity of Claims 37, 38, 39, 40, 45 or 69 of the
‘444 patent and subjecting the Patent to any re-examination proceeding in the
United States Patent and Trademark Office and to cease and withdraw any such
challenges previously made or other assistance previously provided.

 

The Company and its affiliates further hereby expressly waive any and all rights
under Section 1542 of the California Civil Code, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

 

The Company expressly agrees and understands that this Agreement shall apply to
all unknown, unsuspected and unanticipated claims, injuries and damages as well
as those that are now disclosed, in each case, solely with respect to the
Patent.

 

The Company and its current affiliates hereby covenant that they will not,
anywhere in the world, initiate or cause to be initiated against Ormco or any
current affiliates of Ormco any claim of infringement of any patent owned or
controlled by the Company or any of its current affiliates and existing as of
the effective date of this Agreement, or that issues from any patent application
having a filing date, or claiming priority to any patent application having a
filing date, with the applicable government authority no later than the
effective date of this Agreement, for any activities relating to those products
currently being manufactured and/or sold by Ormco or any of its current
affiliates including any enhancements to those products; provided, however, that
any removable aligner products are created without using a computer or other
digital means to create the physical model of the teeth on which the aligners
are formed.

 

The Company shall withdraw from prosecution the claims contained in the
Preliminary Amendment filed by the Company on [*] with the United States Patent
and Trademark Office (“USPTO”) for U.S. Patent Application No. [*] and shall
not, at anytime in the future, re-submit for prosecution any claims that are not
patentably distinct from those claims.  Further the Company supports and will
not contest Ormco’s claim of priority in inventing the subject matter being
claimed by Ormco in those claims in U.S. Patent Application No. [*] that are
recited in a filing submitted by Ormco to the USPTO on [*] (the “[*] claims”)
and will cooperate with Ormco in any proceeding in which a third party alleges
that Ormco was not [*] claims based upon the Company’s withdrawn [*].

 

The Company shall withdraw from prosecution the claims contained in the
Preliminary Amendment filed by the Company on [*] with the United States Patent
and Trademark Office (“USPTO”) for U.S. Patent Application No. [*] and shall
not, at anytime in the future, re-submit for prosecution any claims that are not
patentably distinct from those claims.  Further the Company supports and will
not contest Ormco’s claim of priority in inventing the subject matter being
claimed by Ormco in those claims in U.S. Patent Application No. [*] that are
recited in a filing submitted by Ormco to the USPTO on [*] (the “[*] claims”)
and will cooperate with Ormco in any proceeding in which a third party alleges
that Ormco was not [*] claims based upon the Company’s withdrawn [*].

 

1.6           Announcement of Settlement and Public Disclosures.  Immediately
following the execution and delivery of this Agreement, Ormco and the Company
shall issue separate press releases announcing the execution of this Agreement,
which press releases shall be subject to the prior review and approval of the
each Party.  Subject to each Party’s disclosure obligations imposed by law or
regulation or stock exchange rule or trading market listing requirement, Ormco
and the Company will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the transactions contemplated by this
Agreement or the other Transaction Documents and the Collaboration Agreement,
and no Party will make any such news release or

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

public disclosure without first consulting with the other Parties and receiving
their consent (which shall not be unreasonably withheld, conditioned or
delayed), and each of Ormco and the Company shall coordinate with the other
Parties with respect to any such news release or public disclosure and use
reasonable best efforts to obtain confidential treatment with respect to any
commercially-sensitive information required by law or regulation or stock
exchange rule or trading market listing requirement to be disclosed.  The
Investor and the Company agree to keep strictly confidential and not to disclose
to any person other than their representatives the terms of this Agreement, and
all such other commercially-sensitive information designated by a Party as such
and to cooperate in seeking confidential treatment for any such information or
other documentation required by law or regulation to be filed with the
Securities and Exchange Commission or other governmental entity.

 


1.7           COOPERATION; FILINGS; OTHER ACTIONS.  EACH OF INVESTOR AND THE
COMPANY SHALL COOPERATE AND CONSULT WITH THE OTHER AND USE REASONABLE BEST
EFFORTS TO IMPLEMENT THE SETTLEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE COLLABORATION AGREEMENT,
TO PREPARE AND FILE ALL NECESSARY DOCUMENTATION, TO EFFECT ALL NECESSARY
APPLICATIONS, NOTICES, PETITIONS, FILINGS AND OTHER DOCUMENTS, AND TO OBTAIN ALL
NECESSARY PERMITS, CONSENTS, ORDERS, APPROVALS AND AUTHORIZATIONS OF, OR ANY
EXEMPTION BY, ALL THIRD PARTIES AND GOVERNMENTAL ENTITIES, AND EXPIRATION OR
TERMINATION OF ANY APPLICABLE WAITING PERIODS, NECESSARY OR ADVISABLE TO
IMPLEMENT THE SETTLEMENT AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE COLLABORATION AGREEMENT,
AND TO PERFORM THEIR COVENANTS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE COLLABORATION AGREEMENT.  EACH OF THE INVESTOR AND
THE COMPANY AGREES TO KEEP THE OTHER PARTIES APPRISED OF THE STATUS OF MATTERS
RELATING TO COMPLETION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 

1.8           Representations and Warranties of the Parties.  Each of the
Parties acknowledges, agrees, represents and warrants to the other Parties that:

 


(A)  IT HAS NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIM OR CAUSE OF ACTION WITH RESPECT TO
THE LITIGATION OR THE ‘444 PATENT AND EACH PARTY FURTHER COVENANTS NOT TO MAKE
ANY SUCH ASSIGNMENT OR TRANSFER;


 


(B)  THERE ARE NO LIENS OR CLAIMS OF LIEN, OR ASSIGNMENTS IN LAW OR EQUITY OR
OTHERWISE, OF OR AGAINST ANY CLAIM OR CAUSE OF ACTION WITH RESPECT TO THE
LITIGATION;


 


(C)  IT HAS BEEN REPRESENTED BY LEGAL COUNSEL IN THE NEGOTIATION AND JOINT
PREPARATION OF THIS AGREEMENT, HAS RECEIVED ADVICE FROM LEGAL COUNSEL IN
CONNECTION WITH THIS AGREEMENT AND IS FULLY AWARE OF THIS AGREEMENT’S PROVISIONS
AND LEGAL EFFECT; AND


 


(D)  IT ENTERS INTO THIS AGREEMENT FREELY, WITHOUT COERCION, AND BASED ON ITS
OWN JUDGMENT AND NOT IN RELIANCE UPON ANY REPRESENTATIONS OR PROMISES MADE BY
ANY OTHER PARTY, APART FROM THOSE SET FORTH IN THIS AGREEMENT.


 


(E)  IT HAS THE CORPORATE POWER AND AUTHORITY TO ENTER INTO OR ISSUE THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE COLLABORATION AGREEMENT
AND TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 


(F)  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE COLLABORATION AGREEMENT BY SUCH PARTY, THE
IMPLEMENTATION OF THE SETTLEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY SUCH PARTY.


 


(G)  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE COLLABORATION
AGREEMENT HAVE BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SUCH PARTY, AND,
ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THE SAME BY THE OTHER
PARTIES, CONSTITUTE VALID AND BINDING OBLIGATIONS OF SUCH PARTY ENFORCEABLE
AGAINST IT BY THE OTHER PARTIES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 

1.9           Expenses.  Each Party shall bear its own fees and costs incurred
in connection with the Litigation or this Agreement.

 


ARTICLE II

 


MISCELLANEOUS

 

2.1           Amendment.  No amendment or waiver of this Agreement will be
effective with respect to any Party unless made in writing and signed by an
officer of a duly authorized representative of such Party.

 

2.2           Waivers.  No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The conditions
to each Party’s obligation to consummate the transactions contemplated hereby
are for the sole benefit of such Party and may be waived by such Party in whole
or in part to the extent permitted by applicable law.  No waiver of any Party to
this Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving Party that makes express reference to the
provision or provisions subject to such waiver.

 

2.3           Counterparts and Facsimile.  For the convenience of the Parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.

 

2.4           Governing Law and Forum.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State.  The Parties
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the U.S. District Court for the Central District of California,
Western Division for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby.

 

2.5           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, EXCEPT

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

WITH RESPECT TO ENFORCING ANY PATENTS TO THE EXTENT THIS AGREEMENT IS BREACHED
OR NO LONGER IN EFFECT.

 

2.6           Notices.  Any notice, request, instruction or other document to be
given hereunder by any Party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
Party to receive such notice.

 


(A)   ALL CORRESPONDENCE TO THE COMPANY SHALL BE ADDRESSED AS FOLLOWS:

 

Align Technology, Inc.

881 Martin Avenue

Santa Clara, CA 95050

Attention:       Roger E. George

Vice President, General Affairs and General Counsel

Telecopy:  408-470-1010

 

with copies to (which copies alone shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA  94304

Attention:  Chris F. Fennell

Telecopy: 650-493-6811

 


(B)   ALL CORRESPONDENCE TO ORMCO SHALL BE ADDRESSED AS FOLLOWS:


 

In care of Danaher Corporation

2099 Pennsylvania Avenue, NW

Washington, DC 20006

Attention:       Jonathan P. Graham

Senior Vice President and General Counsel

Telecopy:  202-828-0860

 

with copies to (which copies alone shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:  Trevor S. Norwitz

Telecopy: 212-403-2333

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

2.7           Entire Agreement.  This Agreement, together with the other
Transaction Documents and the Collaboration Agreement and the non-disclosure
letter entered into among Ormco, the Investor and the Company on August 9, 2009,
represents the entire agreement between the Parties concerning the subject
matter hereof and supersedes all prior written or oral negotiations,
representations and agreements with respect thereto.  No Party is relying on any
statement or representation other than as explicitly stated in this Agreement or
the other Transaction Documents or the Collaboration Agreement.

 

2.8           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. 
This Agreement shall not be assignable except by operation of law or by mutual
written consent of the Parties.  Any assignment in derogation of this provision
shall be null and void.  The Transaction Documents and the Collaboration
Agreement shall be assignable in accordance with the terms set forth therein.

 

2.9           Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement.  When used herein:

 

(1)           THE TERMS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION, PARAGRAPH OR SUBDIVISION;

 

(2)           THE WORD “OR” IS NOT EXCLUSIVE; AND

 

(3)           THE WORDS “INCLUDING,” “INCLUDES,” “INCLUDED” AND “INCLUDE” ARE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”.

 

2.10         Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

2.11         Severability.  If any provision of this Agreement or the
application thereof to any person (including, the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination, the Parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the Parties.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

2.12         No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to or shall confer upon any person other than
the Parties hereto, any benefit right or remedies.

 

2.13         Time of Essence.  Time is of the essence in the performance of each
and every term of this Agreement.

 

2.14         Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the Parties shall be entitled to specific performance of the terms hereof
(without requirement to post a bond), this being in addition to any other
remedies to which they are entitled at law or equity.

 

*  *  *

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties hereto as of the date first herein above
written.

 

 

ALIGN TECHNOLOGY, INC.

 

 

 

 

By:

/s/ Thomas M. Prescott

 

 

Name:

Thomas M. Prescott

 

 

Title:

President & CEO

 

 

 

 

 

ORMCO CORPORATION

 

 

 

 

By:

/s/ Donald L. Tuttle

 

 

Name:

Donald L. Tuttle

 

 

Title:

President

 

[Signature Page to Settlement Agreement]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-STOCK PURCHASE AGREEMENT

 

Incorporated by reference to Exhibit 10.2 of the registrant’s Quarterly Report
on Form 10-Q filed on November 5, 2009.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B – CONSENT JUDGMENT

 

THOMAS P. LAMBERT (SBN 050952)

tpl@msk.com

KARIN G. PAGNANELLI (SBN 174763)

kgp@msk.com

MITCHELL SILBERBERG & KNUPP LLP

11377 West Olympic Boulevard
Los Angeles, CA  90064-1683

Telephone:    (310) 312-2000

Facsimile:     (310) 312-3100

 

 

 

 

 

CHRISTOPHER B. MEAD pro hac vice

LONDON & MEAD

1225 19th Street NW, Suite 320

Washington, DC  20036

Telephone:    (202) 331-3334

Facsimile:     (202) 785-4280

 

 

 

 

 

DAVID L. DEBRUIN pro hac vice

RICHARD MARSCHALL pro hac vice

CHARLES J. CRUEGER pro hac vice

JOSEPH T. MIOTKE pro hac vice

MICHAEL BEST & FRIEDRICH LLP

100 East Wisconsin Avenue
Suite 3300
Milwaukee, WI  53202-4108

Telephone:    (414) 271-6560
Facsimile:     (414) 277-0656

 

DANIEL J. FURNISS (SBN 73531)

djfurniss@townsend.com

ANNE M. ROGASKI (SBN 184754)

amrogaski@townsend.com

TOWNSEND TOWNSEND AND CREW LLP

379 Lytton Avenue

Palo Alto, CA 94301

Telephone:    (650) 326-2400

Facsimile:      (650) 326-2422

 

 

 

Attorneys for Plaintiff
ORMCO CORPORATION

 

Attorneys for Defendant

ALIGN TECHNOLOGY, INC.

 

NITED STATES DISTRICT COURT

 

CENTRAL DISTRICT OF CALIFORNIA

 

ORMCO CORPORATION,

 

CASE NO. SACV 03-16 CAS (ANx)

Plaintiff,

 

The Honorable Christina A. Snyder

v.

 

CONSENT JUDGMENT

ALIGN TECHNOLOGY, INC.,

 

CTRM.: 5

Defendant.

 

 

AND RELATED COUNTERCLAIMS

 

 

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

This Consent Judgment is entered into between and among Ormco Corporation,
(“Ormco”), and Align Technology, Inc. (“Align”) (collectively, the “Parties”),
through their respective counsel of record.

 

This action comes before the Court on the pleadings and proceedings of record
and it has been represented to the Court that, pursuant to a Settlement
Agreement, Ormco and Align have agreed to a settlement of all issues remaining
for trial or otherwise the subject of pending motions and Align has waived any
right to appeal any of the findings, judgments, rulings or orders entered by the
Court in this action.

 

WHEREFORE, with the consent of Ormco and Align, through their undersigned
attorneys, it is hereby finally ORDERED, ADJUDGED and DECREED as follows:

 

1.             This Court has personal jurisdiction over the Parties and the
subject matter of this action, including the enforcement of the Settlement
Agreement entered among the Parties.

 

2.             Claims 37, 38, 39, 40 and 69 of Ormco’s U.S. Patent No. 6,616,444
are infringed by Align.

 

3.             Claims 37, 38, 39, 40, 45 and 69 of Ormco’s U.S. Patent
No. 6,616,444 are not invalid.

 

4.             Ormco’s U.S. Patent No. 6,616,444 are not unenforceable.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

5.             Pursuant to the terms and conditions of the Settlement Agreement
entered between Ormco and Align, the issues of damages, willfulness and
attorneys’ fees as they relate to Ormco’s allegations of infringement of its
patents have been fully settled and all remaining allegations that were made or
could have been made by Ormco in Case No. SACV 03-16 CAS (ANx) are hereby
dismissed with prejudice.

 

6.             Ormco’s pending Motion for a Permanent Injunction is hereby
denied as moot.

 

7.             All defenses and counterclaims that were made or could have been
made by Align in Case No. SACV 03-16 CAS (ANx) are hereby dismissed with
prejudice.

 

8.             Except as set forth in the Parties’ Settlement Agreement, each
party shall bear its own costs and attorneys’ fees.

 

SO Ordered:

 

 

DATED:

 

 

 

 

 

 

The Honorable Christina A. Snyder
United States District Judge

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

Stipulated to by:

 

 

Dated:     August     , 2009

MICHAEL BEST & FRIEDRICH LLP

 

 

 

 

 

 

 

By:

 

 

 

David L. De Bruin

 

 

Richard H. Marschall

 

 

Charles J. Crueger

 

 

Joseph T. Miotke

 

 

-and-

 

 

 

Christopher B. Mead

 

 

-and-

 

 

 

Thomas P. Lambert

 

 

Karin G. Pagnanelli

 

 

 

 

 

Attorneys for Plaintiff

 

 

ORMCO CORPORATION

 

 

 

Dated:     August     , 2009

 

 

 

TOWNSEND AND TOWNSEND AND CREW LLP

 

 

 

 

 

 

 

By:

 

 

 

Anne M. Rogaski

 

 

Daniel J. Furniss

 

 

Jon V. Swenson

 

 

Heidi J. Kim

 

 

 

 

 

Attorneys for Defendant

 

 

ALIGN TECHNOLOGY

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission

 

16

--------------------------------------------------------------------------------